NOTE: This order is n0pprecedential.
United States Court of AppeaIs
for the Federal Circuit
SYNQOR, INC.,
Plaintiff-Appellee,
V.
ARTESYN TECHNOLOGIES, INC. AND ASTEC
AMERICA, INC.,
Defendants-Appellants,
AND
BEL FusE,1Nc., `
Defendant-Appellant,
AND
CHEROKEE INTERNATIONAL CORP. AND
LINEAGE POWER CORP.,
Defendants-Appellants,
AND
DELTA ELECTRONICS, INC., DELTA PRODUCTS
CORP., MURATA ELECTRONICS NORTH
AMERICA, INC., MURATA MANUFACTURING CO.
LTD., MURATA POWER SOLUTIONS, INC., AND
POWER-ONE, INC.,
Defendants-Appellants.
2011-1191, -1192, -1193, -1194

SYNQOR V. ARTESYN TECH 2
Appeals from the United States District Court for the
Eastern District of Texas in case no. 07-CV-0497, Judge
T. John Ward.
ON MOTION
ORDER
Upon consideration of the parties’ joint motion to stay
the briefing schedule and the appellants motion for
clarification of the court’s partial stay order,
IT ls ORDERED THA'r:
(1) The parties’ motion to stay the briefing schedule is
granted The parties shall inform the court within 21
days from the date of the district court's entry of final
judgment concerning how this appeal should proceed
(2) SynQor, Inc. is directed to respond to the appel-
lants’ motion for clarification no later than 5 p.m. on May
5, 2011.
FoR THE CoURT
APR 2 9 2911 /S/ Jan Horbaly
Date J an Horbaly
Clerk
cc: D0nald R. Dunner, Esq.
Constantine L. Trela, Jr., Esq.
Steven N. Willian1s, Esq. F 9
§1znV13. §m1¢h,kEY. "”‘M‘éEBe5i.l*&?¢t’J°“
rio . en1se , sq.
william F. L@e, Esq. APR 2 9 2011
819 iAnmmv
ou-aaa